On Application for Rehearing.
Since writing the original opinion in this cause, the plaintiff has filed a petition for a rehearing on *Page 598 
the third and fourth causes of action, and the defendant Walker Bros., Bankers, has filed a petition for rehearing on the first and second causes of action. We have again examined the record herein, and have made some amendments and additions to the original opinion for the purpose of more thoroughly and clearly reflecting the record. The opinion as thus amended will be the opinion in this cause, and the petitions for rehearing are denied.
 *Page 1